         Case 1:18-cv-08817-BCM Document 56 Filed 06/10/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                                   06/10/2020
 WUILZON ZACARIAS RUIZ RIVERA, et
 al.,
                                                          18-CV-8817 (RA) (BCM)
                Plaintiffs,
        -against-                                         ORDER
 POLARIS CLEANERS 99, INC., et al.,
                Defendants.

       BARBARA MOSES, United States Magistrate Judge.

       This action has been referred to Judge Moses for general pre-trial management. (Dkt. No.

23.) The parties, by joint letter dated June 5, 2020 (Dkt. No. 55), informed the Court that they have

settled their dispute, including claims brought under the Fair Labor Standards Act (FLSA), and

requested that the Court set a deadline for them to submit their proposed settlement agreement for

approval pursuant to Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015).

       If the parties wish to consent to the jurisdiction of the undersigned magistrate judge for the

Cheeks review, pursuant to 28 U.S.C. § 636(c), they shall do so no later than June 19, 2020.

       Thereafter, no later than June 26, 2020, the parties shall submit: (a) a joint letter

demonstrating that the settlement agreement is fair and reasonable and should be approved in light

of the factors enumerated in Wolinsky v. Scholastic Inc., 900 F. Supp. 2d 332, 335-36 (S.D.N.Y.

2012); (b) a copy of their fully executed settlement agreement, which will be placed on the public

docket, see Wolinsky, 900 F. Supp. 2d at 335; and (c) if plaintiffs' counsel seek an award of

attorneys' fees and costs, counsel's time and expense records, together with any contingency fee

agreement in this action.

       The parties are cautioned that “it would be the very rare case, if any, where confidentiality

terms in a settlement agreement would be appropriate in resolving a wage-and-hour lawsuit given
         Case 1:18-cv-08817-BCM Document 56 Filed 06/10/20 Page 2 of 2



the policy concerns underlying the FLSA.” Souza v. 65 St. Marks Bistro, 2015 WL 7271747, at *4

(S.D.N.Y. Nov. 6, 2015). This caution extends to so-called non-disparagement clauses, if such

clauses prevent a plaintiff from making truthful statements concerning his employment, the lawsuit

underlying the proposed settlement, or the settlement itself. See Weng v. T&W Rest., Inc., 2016

WL 3566849, at *4 (S.D.N.Y. June 22, 2016) (Moses, M.J.) (non-disparagement clause “must

include a carve-out for truthful statements about [a plaintiff’s] experience in litigating [his] case”)

(internal quotation marks omitted; modifications in original).

       The parties are further cautioned that courts in this District ordinarily refuse to approve

FLSA settlements that include one-way or overbroad general releases. See, e.g., Lopez, 2016 WL

1319088, at *2; Pinguil v. We Are All Frank, Inc., 2018 WL 2538218 (S.D.N.Y. May 21, 2018)

(Moses, M.J.).

       The parties are further cautioned that this Court's fairness review "extends to the

reasonableness of attorneys' fees and costs." Fisher v. SD Protection, Inc., 948 F.3d 593, 606 (2d

Cir. 2020). Any proposed award of fees and costs must be memorialized in the written settlement

agreement, signed by the parties, and supported by copies of counsel's contingency fee agreement

(if any) and time and expense records, properly authenticated. Id. at 600. In addition, the Court

expects a detailed explanation of the basis for the award. "[T]he most critical factor in determining

the reasonableness of a fee award is the degree of success obtained." Id. at 606 (quoting Farrar v.

Hobby, 506 U.S. 103, 114 (1992)) (internal quotation marks omitted).

       Dated: New York, New York
              June 10, 2020                            SO ORDERED.



                                                       ________________________________
                                                       BARBARA MOSES
                                                       United States Magistrate Judge

                                                  2
